JOANOS, Judge.
Haynes appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. His motion alleged in part that his plea of nolo contendere was coerced by his public defender with a threat of a *1044lengthy sentence. He also alleged that he was denied effective assistance of counsel because he was incarcerated for four months and saw his lawyer only once during that time period; and his lawyer frightened him so that he incriminated himself by pleading to charges based on weak evidence. Finally, appellant alleged that his plea of nolo contendere was not entered voluntarily because his lawyer had not explained to him all the factors involved in the plea bargain. Appellant’s motion is marginal insofar as the inclusion of sufficient facts to support the motion is concerned. Nevertheless, the allegations, if true, might entitle appellant to the .relief sought. Therefore, it was error for the trial court to summarily deny the motion, and this cause is reversed and remanded with directions to the trial court to attach portions of the record which conclusively show that appellant is entitled to no relief or to conduct an evidentiary hearing on the allegations presented in the motion.
REVERSED and REMANDED with instructions.
SMITH and ZEHMER, JJ., concur.